DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 09/09/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 2, 8, 9, 15, 16 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 

Applicant argues on Page 9 of applicants remarks:
The Rabadan-Malhotra combination does not disclose, teach, or suggest "determining a first score for the first router based on the first link bandwidth capacity, a normalized hash value, and a natural logarithm," as recited in amended independent Claim 1. The Office Action relies on Malhotra as allegedly disclosing determining the first score based on the first link bandwidth capacity. Office Action at 4-5. However, Malhotra does not mention normalized hash values or natural logarithms. The cited portions of Rabadan and Mohanty do not cure these deficiencies at least because, like Malhotra, neither Rabadan nor Mohanty mention normalized hash values or natural logarithms. While the cited portion of Mohanty discloses a formula that includes a log value and a hash value, the log value of Mohanty is not a natural logarithm, and the hash value of Mohanty is not a normalized hash value.


Examiner respectfully disagrees.  Mohanty describes a scoring function:

maximum hash value.

As shown in the scoring function above, the hash function, Hash(Oi, Sj), is seen to be divided by Hmax, where Hmax is the maximum hash value.  This allows the scoring function to perform the logarithm of a hash value divided by the maximum hash value.  Examiner notes that such a mathematical procedure is an example of normalizing the hash function.  By performing division of hash function with the max hash value, it ensure that the outcome is between 0 and 1, thus normalizing the hash function based on the Hmax value.  Examiner refers applicant to “Data Mining: Concepts and Techniques”, by Jiawei Han et al., in which Pages 111 to 114 describe Data transformation techniques, including normalization, in which attribute data are scaled so as to fall within a smaller range, such as -1.0 to 1.0 or 0.0 to 1.0.  Examiner notes that Hash(Oi, Sj)/Hmax as described by Mohanty is indicative of the “Min-Max normalization” as described in Han.
Furthermore, applicant argues that the logarithmic function performed in Mohanty is not analogous to a natural logarithm.  Examiner respectfully disagrees.  As evidenced by “Calculus”, by James Stewart (pages 60 and 68), natural logarithms are a specific example of the logarithmic function with base e.  The logarithm with base e is called the natural logarithm and has a special notation logex = ln x.  In fact, Stewart discloses on page 60, “most textbooks in calculus and the sciences as well as calculators, use the notation ln x for the natural logarithm and log x for the “common logarithm,” log10x. In the more advanced mathematical and scientific literature and in computer languages, however, the notation log x usually denotes the natural logarithm.”.  Stewart further a for logarithms, the most convenient choice of a base is the number e.   
As such, examiner notes that the prior art continues to teach on the amended claims.

Allowable Subject Matter
Claims 2, 3, 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Framework for Ethernet VPN Designated Forwarder Election Extensibility” – RFC 8584 (from IDS filed on 11/26/2019) to Rabadan et al. (hereinafter “Rabadan”) in view of “Weighted Multi-Path Procedures for EVPN All-Active Multi-Homing” (from IDS filed on 11/26/2019) to Malhotra et al. (hereinafter “Malhotra”) and in view of “Weighted HRW and its applications” (from IDS filed on 11/26/2019) to Mohanty et al. (hereinafter “Mohanty”)

Regarding Claim 1, Rabadan teaches A system, comprising: 
one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause one or more routers to perform operations comprising: (Section 1.2 and Figure 1, illustrates a Multi-homing network of EVPN, in which PE1 is attached to CE1 via Ethernet segment ES1 and CE2 (i.e. host device) is multi-homed to PE2, PE3, and PE4 via ES2 to form a redundancy group). Examiner notes that each customer edge, CE, and provider edge, PE (i.e. routers) is well known to include processor and memory components)
receiving data from a network component; (Section 6, Figure 3, illustrates PE1 in communication with CE1 (i.e. network component) via ES1.)
determining a first score for the first router, determining a second score for the second router, comparing at least the first score and the second score to determine a highest score; and assigning an edge router associated with the highest score to communicate the data to the host device. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder (i.e. assigning an edge router associated with the highest score to communicate the data to the host device))

While Rabadan discloses DF election based comparing weighted values, Rabadan does not explicitly teach determining a first link bandwidth capacity between a first router and a host device; determining a first score for the first router based on the first link bandwidth capacity; determining a second link bandwidth capacity between a second router and the host device; determining a second score for the second router based on the second link bandwidth capacity.
However, in a similar field of endeavor, Malhotra discloses in Section 3.2, Remote PE behavior, in which a receiving PE should use per-ES link bandwidth attribute received from each PE to compute a relative weight for each remote PE, per-ES (i.e. determining first link bandwidth capacity between a first router and a host device, and determining a second link bandwidth capacity between a second router and the host device).  Section 4.3, further discloses extensions to an HRW algorithm for EVPN DF election in order to achieve DF election distribution that is weighted by link bandwidth.  Section 4.4, further discloses if vES1 parameters were [Pref=500,DP=0,LBW=1000] in PE1 and [Pref=500,DP=1, LBW=2000] in PE2, PE2 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan to include the above limitations, as incorporating link bandwidth into the DF election process provides optimal BUM traffic distribution across the ES links as indicated in Section 4.3.3 of Malhotra.

Rabadan/Malhotra does not explicitly teach determining the first score for the first router based a normalized hash value, and a natural logarithm;
However, in a similar field of endeavor, Mohanty discloses in Section 4, HRW with weights, in which a score can be calculated for each server based on a score function: Score(Oi, Sj) = -wi/log (Hash(Oi, Sj)/Hmax).  Section 6 further discloses Weighted HRW and its application to the EVPN DF Election.   Examiner notes that Oi is an object ID analogous to the data ID, Sj is a server ID that is analogous to the first router ID, where Hash(Oi, Sj)/Hmax is analogous to calculating a normalized hash value of the first router identifier and the data identifier, where log(Hash(Oi,Sj)/Hmax) is analogous to the natural logarithm of the normalized hash value. Examiner notes that as evidenced in Page 60 and 68 of “Calculus” by James Stewart, in more advance mathematical and scientific literature and in computer languages, the notation of log x usually denotes the natural logarithm. Furthermore, the natural logarithm, ln x, is also known to be logex.


Regarding Claim 5, Rabadan/Malhotra/Mohanty teaches The system of Claim 1, wherein Rabadan further teaches the edge router associated with the highest score is a designated forwarder (DF) provider edge router. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder (i.e. assigning an edge router associated with the highest score to communicate the data to the host device))

Regarding Claim 6, Rabadan/Malhotra/Mohanty teaches The system of Claim 1, wherein Rabadan further teaches the data received from the network component is associated with a multicast flow. (Abstract, the DF is the PE router responsible for sending Broadcast, Unknown Unicast, and Multicast (BUM) traffic to a multihomed Customer Edge device)

 The system of Claim 1, wherein Rabadan further teaches the network component is a router reflector for Border Gateway Protocol (BGP). (Section 1.1, route reflector)


Regarding Claim 8, Rabadan teaches A method, comprising: 
receiving, by a first router, data from a network component; (Section 6, Figure 3, illustrates PE1 (i.e. first router) in communication with CE1 (i.e. network component) via ES1.)
determining, by the first router, a first score for the first router, determining, by the first router, a second score for the second router, comparing, by the first router, at least the first score and the second score to determine a highest score; and assigning, by the first router, an edge router associated with the highest score to communicate the data to the host device. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder (i.e. assigning an edge router associated with the highest score to communicate the data to the host device))

determining a first link bandwidth capacity between a first router and a host device; determining a first score for the first router based on the first link bandwidth capacity; determining a second link bandwidth capacity between a second router and the host device; determining a second score for the second router based on the second link bandwidth capacity.
However, in a similar field of endeavor, Malhotra discloses in Section 3.2, Remote PE behavior, in which a receiving PE should use per-ES link bandwidth attribute received from each PE to compute a relative weight for each remote PE, per-ES (i.e. determining first link bandwidth capacity between a first router and a host device, and determining a second link bandwidth capacity between a second router and the host device).  Section 4.3, further discloses extensions to an HRW algorithm for EVPN DF election in order to achieve DF election distribution that is weighted by link bandwidth.  Section 4.4, further discloses if vES1 parameters were [Pref=500,DP=0,LBW=1000] in PE1 and [Pref=500,DP=1, LBW=2000] in PE2, PE2 would be elected due to a higher LBW (i.e. determining first and second scores based on first and second link bandwidths, comparing, and assigning an edge router with the highest score)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan to include the above limitations, as incorporating link bandwidth into the DF election process provides optimal BUM traffic distribution across the ES links as indicated in Section 4.3.3 of Malhotra.
based a normalized hash value, and a natural logarithm;
However, in a similar field of endeavor, Mohanty discloses in Section 4, HRW with weights, in which a score can be calculated for each server based on a score function: Score(Oi, Sj) = -wi/log (Hash(Oi, Sj)/Hmax).  Section 6 further discloses Weighted HRW and its application to the EVPN DF Election.   Examiner notes that Oi is an object ID analogous to the data ID, Sj is a server ID that is analogous to the first router ID, where Hash(Oi, Sj)/Hmax is analogous to calculating a normalized hash value of the first router identifier and the data identifier, where log(Hash(Oi,Sj)/Hmax) is analogous to the natural logarithm of the normalized hash value. Examiner notes that as evidenced in Page 60 and 68 of “Calculus” by James Stewart, in more advance mathematical and scientific literature and in computer languages, the notation of log x usually denotes the natural logarithm. Furthermore, the natural logarithm, ln x, is also known to be logex.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan/Malhotra to include the above limitations, as weighted HRW prevents needless transfer of objects between servers whose weight did not change, as indicated in Section 4 of Mohanty.


Claims 12-14 are rejected for having the same limitations as claims 5-7, respectively, except the claims are in method format.
ne or more computer-readable non-transitory storage media embodying instructions that, when executed by a processors, causes the processor to perform operations comprising: (Section 1.2 and Figure 1, illustrates a Multi-homing network of EVPN, in which PE1 is attached to CE1 via Ethernet segment ES1 and CE2 (i.e. host device) is multi-homed to PE2, PE3, and PE4 via ES2 to form a redundancy group). Examiner notes that each customer edge, CE, and provider edge, PE (i.e. routers) is well known to include processor and memory components)
receiving data from a network component; (Section 6, Figure 3, illustrates PE1 in communication with CE1 (i.e. network component) via ES1.)
determining a first score for the first router, determining a second score for the second router, comparing at least the first score and the second score to determine a highest score; and assigning an edge router associated with the highest score to communicate the data to the host device. (Section 3.2, describes HRW Algorithm for EVPN DF Election, in which a weight (i.e. score) is calculated for each PE of a set of PEs multihomed to the Es, and in which the PE whose Weight (V, Es, SI) >= Weight (V, Es, Sj), for all j (i.e. comparing first score of first router and second score of second router to determine the highest score) where 0<=I, j < number of PEs in the redundancy group, is elected to be the designated forwarder (i.e. assigning an edge router associated with the highest score to communicate the data to the host device))

While Rabadan discloses DF election based comparing weighted values, Rabadan does not explicitly teach determining a first link bandwidth capacity between a first router and a host device; determining a first score for the first router based on the first link bandwidth capacity; determining a second link bandwidth capacity between a second router and the host device; determining a second score for the second router based on the second link bandwidth capacity.
However, in a similar field of endeavor, Malhotra discloses in Section 3.2, Remote PE behavior, in which a receiving PE should use per-ES link bandwidth attribute received from each PE to compute a relative weight for each remote PE, per-ES (i.e. determining first link bandwidth capacity between a first router and a host device, and determining a second link bandwidth capacity between a second router and the host device).  Section 4.3, further discloses extensions to an HRW algorithm for EVPN DF election in order to achieve DF election distribution that is weighted by link bandwidth.  Section 4.4, further discloses if vES1 parameters were [Pref=500,DP=0,LBW=1000] in PE1 and [Pref=500,DP=1, LBW=2000] in PE2, PE2 would be elected due to a higher LBW (i.e. determining first and second scores based on first and second link bandwidths, comparing, and assigning an edge router with the highest score)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan to include the above limitations, as incorporating link bandwidth into the DF election process provides optimal BUM traffic distribution across the ES links as indicated in Section 4.3.3 of Malhotra.
Rabadan/Malhotra does not explicitly teach determining the first score for the first router based a normalized hash value, and a natural logarithm;
ex.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan/Malhotra to include the above limitations, as weighted HRW prevents needless transfer of objects between servers whose weight did not change, as indicated in Section 4 of Mohanty.

Claims 19 and 20 are rejected for having the same limitations as claims 5 and 6, respectively, except the claims are in computer readable medium format.


Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabadan/Malhotra/Mohanty in view of “New Hashing Algorithms for Data Storage” to Resch (hereinafter “Resch”)

Regarding Claim 4, Rabadan/Malhotra/Mohanty teaches The system of Claim 1, the operations further comprising: 
Rabadan/Malhotra/Mohanty does not explicitly teach determining that the second link bandwidth capacity between the second router and the host device has changed from the second link bandwidth capacity to a revised second link bandwidth capacity; revising the second score for the second router based on the revised second link bandwidth capacity to generate a revised second score for the second router; comparing at least the first score and the revised second score to determine a highest score; and reassigning the edge router associated with the highest score to communicate the first data to the host device. 
However, the concept of a dynamic scoring process for selection of a node is well known in the art. For example, in a similar field of endeavor, Resch discloses in Slide 19, rendezvous hashing, in which each node is calculated a score, and in which a hash is performed to determine a score, and the bucket with the highest score wins. Slides 28-31, weighted rendezvous hashing, where WRH adjusts scores before weighting them.  When a node is added, removed, or changed (i.e. determining a change), only scores for that node changes (i.e. revising), and scores for all unchanged nodes remain unchanged. Slides 30 and 31, illustrates a change in a node with a value of 400 to 800, and results subsequently an initial score of 546.43 to 1092.86, thus 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rabadan/Malhotra/Mohanty, such that no wasted data transfer occurs between nodes, and minimum data moves to recover equilibrium as indicated in Slide 29 of Resch.

Claim 11 is rejected for having the same limitations as claim 4 above, except the claim is in method format.
Claim 18 is rejected for having the same limitations as claim 4 above, except the claim is in computer readable medium format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477